  Case 1:20-cv-03688-NLH Document 4 Filed 05/05/20 Page 1 of 8 PageID: 33



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
JEFFREY JOHN VALENTA,          :
                               :
          Petitioner,          :    Civ. No. 20-3688 (NLH)
                               :
     v.                        :         OPINION
                               :
WARDEN DAVID ORTIZ,            :
                               :
          Respondent.          :
______________________________:

APPEARANCES:

Jeffrey John Valenta
35910-068
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

     Petitioner pro se

HILLMAN, District Judge

     This matter comes before the Court on a motion filed by

Petitioner Jeffrey John Valenta seeking reconsideration of the

Court’s order dismissing his emergency motion for release under

the First Step Act of 2018 and CARES Act of 2020.          ECF No. 3.

For the following reasons, the motion is denied.

BACKGROUND

     On April 6, 2020, Petitioner filed a document captioned as

an “emergency motion to compel the BOP to release to home

detention pursuant to CARES Act of 2020; or EOHDP of 2018; due
  Case 1:20-cv-03688-NLH Document 4 Filed 05/05/20 Page 2 of 8 PageID: 34



to covid-19 outbreak and risk to already compromised health.”

ECF No. 1.    The Clerk docketed this motion as a petition for

writ of habeas corpus under 28 U.S.C. § 2241.         Id.

       Petitioner argued that he should be immediately released

under the Coronavirus Aid, Relief, and Economic Security (CARES)

Act, Pub. L. No. 116-136, § 12003(b)(2) (2020), (“CARES Act”) as

“[t]he CARES Act was signed to give immediate relief to certain

inmates susceptible to the COVID-10 [sic] virus because of their

age, medical conditions, and other discretionary criteria.”            ECF

No. 1 at 2.    Petitioner argued that he is “one of those inmates

most susceptible to the virus” because he is “just short” of his

sixtieth birthday and suffers from sleep apnea, diabetes,

hypertension, chronic asthma, and GERD, id. at 2-3.          He also

states he has “severe prostate disease that is likely cancer . .

. .”    Id. at 3.   He also asked for consideration under the

Elderly Offender Home Detention Program as created by the First

Step Act of 2018.     Id. at 2.

       Because Plaintiff argued for release under both the First

Step Act and the CARES Act, the Court severed the petition and

sent the portion of the petition raising First Step Act claims

to the Western District of Pennsylvania as motions for home

detention under the First Step Act must be filed in the

sentencing court, 18 U.S.C. § 3582(c).        See also United States

v. Valenta, No. 15-cr-161 (W.D. Pa. June 26, 2018).          The Court

                                    2
  Case 1:20-cv-03688-NLH Document 4 Filed 05/05/20 Page 3 of 8 PageID: 35



kept the portion of the petition raising CARES Act arguments but

dismissed it without prejudice because while the CARES Act

grants the Attorney General increased discretion to authorize

home confinement for prisoners, it does not mandate home

confinement for any class of inmate.        ECF No. 2.     The Court also

noted that it appeared that Petitioner had failed to exhaust his

administrative remedies.     Id.

     Petitioner now moves for reconsideration of that order.

ECF No. 3.   He argues the Court “misconstrued the motion as a

motion for compassionate release which it was not” and argues

that other courts in this District have construed similar

petitions as being under § 2241.        Id. at 1.   He argues the BOP

has arbitrarily changed its criteria for release, resulting in

three inmates who had previously been approved for release

having that approval revoked, and asserts the BOP’s criteria

“discriminates against a certain class of inmates based solely

on the nature of their charge and does not include any

consideration for medical conditions.”         Id. at 3.

     Petitioner further alleges that exhaustion is futile.            Id.

at 6.   “On March 30, 2020, the petitioner submitted an informal

remedy [RP-8] to his case manager asking for consideration for

home confinement due to the CORONA virus. He was denied. The

reason given was lack of policy.”        Id.   He concedes he did not

appeal from that denial but asserts it would have been futile to

                                    3
  Case 1:20-cv-03688-NLH Document 4 Filed 05/05/20 Page 4 of 8 PageID: 36



do so because “[t]he minimal amount of time needed to pursue an

administrative remedy is 140 days.”       Id.   “In this petitioners

case, exhaustion would be futile and unavailable due to the

urgent nature and morbidity of the COVID-19 pandemic and because

any further delay could result in catastrophic health

consequences.”   Id. at 7.

STANDARD OF REVIEW

     Pursuant to Rule 59(e) of the Federal Rules of Civil

Procedure and Local Civil Rule 7.1(i), a motion for

reconsideration must be based on one of three grounds: (1) an

intervening change in controlling law, (2) new evidence not

previously available, or (3) a clear error of law or manifest

injustice.   N. River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d

1194, 1218 (3d Cir. 1995).      Generally, a motion for

reconsideration is intended “to correct manifest errors of law

or fact or to present newly discovered evidence.”          Harsco Corp.

v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985).          But

“[r]econsideration is an extraordinary remedy that is granted

very sparingly.”    Brackett v. Ashcroft, 2003 U.S. Dist. LEXIS

21312, at *2 (D.N.J. Oct. 7, 2003) (internal citations omitted);

see also L. Civ. R. 7.1(i), cmt. 6(d).

     A motion for reconsideration may be granted only if there

is a dispositive factual or legal matter that was presented but

not considered that would have reasonably resulted in a

                                    4
  Case 1:20-cv-03688-NLH Document 4 Filed 05/05/20 Page 5 of 8 PageID: 37



different conclusion by the court.       White v. City of Trenton,

848 F. Supp. 2d 497, 500 (D.N.J. 2012).        Mere disagreement with

a court’s decision should be raised through the appellate

process and is thus inappropriate on a motion for

reconsideration.    United States v. Compaction Sys. Corp., 88 F.

Supp. 2d 339, 345 (D.N.J. 1999).

DISCUSSION

     Petitioner’s premise that the Court “placed too much

emphasis on the compassionate release component” is mistaken.

Petitioner’s original motion specifically asked for relief under

two separate statutes, only one of which this Court

theoretically had jurisdiction to consider.         By severing the

petition and sending the compassionate relief portion to the

sentencing court, the Court ensured that Petitioner’s arguments

were considered by every court that could possibly give him the

relief he was seeking.     The fact that Petitioner did not get the

relief he wanted from the Western District of Pennsylvania does

not mean this Court erred in sending the compassionate relief

portion of the petition to that court.

     Contrary to Petitioner’s assumption, the Court did consider

the petition under § 2241.      Section 2241 of Title 28 provides in

relevant part: “The writ of habeas corpus shall not extend to a

prisoner unless ... He is in custody under or by color of the

authority of the United States ...; or ... He is in custody in

                                    5
  Case 1:20-cv-03688-NLH Document 4 Filed 05/05/20 Page 6 of 8 PageID: 38



violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(1),(3).        Petitioner’s argument that

he is in custody of the United States in violation of the CARES

Act fits within this definition.        However the argument advanced

in the original petition that the CARES Act required the BOP to

release Petitioner to home confinement is not supported by the

text of the CARES Act; the plain text of the CARES Act only

grants the Attorney General additional discretion, which is why

the Court dismissed the portion of the petition raising CARES

Act claims.

     Petitioner now asserts that the BOP’s criteria for

implementing the CARES Act is arbitrary, which is another

argument the Court could conceivably address under § 2241.

However, it is procedurally improper for several reasons.

First, Petitioner has not paid the filing fee or submitted his

petition on the Clerk’s form for § 2241 petitions, both of which

are requirements under the Court’s rules for habeas corpus

petitions.    Local Civ. R. 81.2.     Second, the Court cannot

consider new arguments in a motion for reconsideration.

“Motions for reconsideration may not be used ‘as a means to

argue new facts or issues that inexcusably were not presented to

the court in the matter previously decided.’”         Knipe v.

SmithKline Beecham, 583 F. Supp. 2d 553, 586 (E.D. Pa. 2008)

(quoting Brambles USA, Inc. v. Blocker, 735 F. Supp. 1239, 1240

                                    6
  Case 1:20-cv-03688-NLH Document 4 Filed 05/05/20 Page 7 of 8 PageID: 39



(D. Del. 1990)).    “Such motions may not be used to revisit or

raise new issues with the benefit of the hindsight provided by

the court's analysis.”     Geneva Coll. v. Sebelius, 929 F. Supp.

2d 402, 452 (W.D. Pa. 2013) (internal quotation marks omitted).

     Finally, Petitioner once again confronts the exhaustion

requirement under § 2241.     “There is a judicially created

exhaustion requirement for habeas petitions brought under 28

U.S.C. § 2241.”    Furando v. Ortiz, No. 20-3739, 2020 WL 1922357,

at *3 (D.N.J. Apr. 21, 2020) (dismissing for failure to exhaust)

(citing Callwood v. Enos, 230 F.3d 627, 633-34 (3d Cir. 2000)).

“The purposes of the exhaustion requirement include: (1)

allowing the appropriate agency to develop a factual record and

apply its expertise facilitates judicial review; (2) permitting

agencies to grant the relief requested conserves judicial

resources; and (3) providing agencies the opportunity to correct

their own errors fosters administrative autonomy.”          Id. (citing

Moscato v. Fed. Bureau of Prisons, 98 F.3d 757, 761-62 (3d Cir.

1996)).

     Petitioner argues that exhaustion is futile because he may

contract covid-19 and become ill within the amount of time it

takes him to exhaust the BOP’s administrative remedies.           The

Court need not decide whether futility excuses exhaustion at

this time because Petitioner has not even taken the first step




                                    7
  Case 1:20-cv-03688-NLH Document 4 Filed 05/05/20 Page 8 of 8 PageID: 40



of asking the BOP for release under its recently promulgated

standards.

     Petitioner submitted an Inmate Request to Staff asking for

release on March 30, 2020.      ECF No. 1 at 5.     The request was

denied on April 1, 2020 because “There is no policy within the

BOP that has implemented the CARES ACT.        Determination and

eligibility will be determined once the policy is implemented

through the guidance of the BOP central office.”          Id.   The BOP

most recently issued guidance on April 15, 2020.          Furando, 2020

WL 1922357, at *3.    Petitioner has not alleged that he has

sought release and been denied under these new standards.

     “[T]o the extent that Petitioner seeks review of the BOP’s

home confinement placement decision, the petition is premature.”

Id. at *4.   Petitioner must first seek release under the new

standards.   Given the nature of his request, the Court is

confident BOP officials will address it as expeditiously as

possible.    If he is denied release, he may file a new § 2241

petition raising his futility of exhaustion argument.

CONCLUSION

     For the reasons set forth above, the Motion for

Reconsideration is denied.      An appropriate Order follows.



Dated: May 1, 2020                       s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.


                                    8
